Citation Nr: 9903843	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for medial 
meniscectomy, status-post tibial osteotomy and anterior 
cruciate ligament reconstruction, left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a chronic acquired 
disorder of the right knee as secondary to service-connected 
disability of the left knee.

3.  Entitlement to service connection for a chronic acquired 
low back disorder as secondary to service-connected 
disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The issues of entitlement to service connection for a chronic 
acquired disorder of the right knee as secondary to service-
connected disability of the left knee, and an increased 
evaluation for service-connected disability of the left knee 
are addressed in the remand portion of this decision.


FINDING OF FACT

The claim for entitlement to service connection for a chronic 
acquired low back disorder as secondary to service-connected 
disability of the left knee is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a chronic 
acquired low back disorder as secondary to service-connected 
disability of the left knee is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to the claim, 
and VA is under no duty to assist him in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  

Although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  The veteran must submit 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.  App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the 
issues presented by the claim.  Grottveit v. Brown, 5 Vet.  
App. 91, 92-93 (1993).  

The Court has also determined that a well grounded claim 
consists of (1) a medical diagnosis of a current disability, 
(2) lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet.  App. 498, 506 
(1995).

If a claim is not well grounded, VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

The Court has held that where a claim is not well grounded, 
VA may have a duty to inform the veteran of the evidence 
necessary to render the claim well grounded.  Robinette v. 
Brown, 8 Vet. App.  69 (1995).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1110.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Also, there must be evidence, 
which connects the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent.  A veteran's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  On the question of 
medical causation, a competent opinion of a medical 
professional is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the veteran's service medical records discloses 
they are negative for any complaints of or findings relating 
to a low back disorder.

During a May 1995 VA joints examination, the veteran reported 
the onset of back pain two years before.  He reported that he 
went to a chiropractor who opined that his back complaints 
were related to his left knee problem because he favored his 
left knee.  The veteran reported back problems on and off and 
stated that he had been admitted to a hospital for traction 
by his private examiner.  He denied radiation or 
radiculopathy of the pain and noted that the pain was always 
located in the center of his back.  Upon examination, the 
back revealed a normal appearing muscular back.  The examiner 
commented that this was an essentially normal back 
examination, except for one expression of pain.  X-rays of 
the veteran's back revealed narrowing of the L5-S1 disc space 
and associated spur formation, consistent with degenerative 
joint disease.  

The examiner's diagnoses included probably some early 
degenerative disc disease or early degenerative arthritic 
changes.  The examiner noted that he did not see any 
relationship between the veteran's service-connected left 
knee disability and his back problem.  The examiner noted 
that the veteran did not have a significant limp and that he 
did not see any significant stress on the back secondary to 
the knee problem.

The VA and private treatment records are negative for any 
complaints or findings relating to the veteran's back.

During the veteran's June 1997 and February 1998 VA 
examinations, no complaints or findings relating to a low 
back disability were noted.

Analysis

As noted above, the veteran contends that his service-
connected left knee disability caused or contributed 
substantially or materially to his low back disability.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease of disability 
or an event.  

However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet.  App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that  
any low back disability is related to service is not 
competent evidence. 

While the veteran is competent to describe the symptomatology 
he experienced, he is not qualified to render a diagnosis or 
etiology of such complaints.  In light of the absence of any 
nexus between the veteran's low back complaints and service-
connected left knee disability,  the veteran's claim is not 
well grounded.  When the issue is one of medical etiology or 
a medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  Grottveit, 5 Vet.  
App. at 93.  Here, the veteran's post-service medical 
examination does not show competent evidence of a current low 
back disability and a nexus with the service-connected 
disability of the left knee.  Caluza v. Brown, 7 Vet.  
App. 498. 

While the veteran is reported to have stated that his private 
chiropractor was of the opinion that his low back complaints 
were related to his service-connected disability of the left 
knee, the Board notes that a statement made by a veteran as 
to what a medical professional told him does not constitute 
competent medical evidence.  Warren v. Brown, 6 Vet. App. 4, 
6 (1993).  As such, the Board finds that the veteran's report 
that a chiropractor told him there was a relationship between 
his back complaints and service-connected left knee 
disability has no evidentiary weight.

There has been no medical evidence submitted to indicate a 
nexus between the veteran's service-connected left knee 
disability and any low back disability.  
Where the medical reports of record do not establish a nexus 
between service and the veteran's low back disability, the 
claim is not well grounded.  Caluza, 7 Vet.  App. 4]98.  When 
the issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit, 5 Vet.  App. at 93.  No such 
evidence has been submitted.

Based on the foregoing, the Board concludes that the veteran 
has failed to submit evidence that justifies a belief by a 
fair and impartial individual that his claim for service 
connection for low back disability as secondary to his 
service-connected disability of the left knee is plausible.  
38 U.S.C.A. § 5107(a); Tirpak, at 611.  

Therefore the veteran cannot invoke the VA's duty to assist 
in the development of his claim and the Board does not have 
jurisdiction to adjudicate it.  38 U.S.C.A. §§ 5107, 7105(d); 
Grottveit, 5 Vet.  App. 91.  Based on the foregoing, the 
veteran's claim is denied.

Although the Board considered and deneid the claimant's 
appeal on a ground different from that of the RO, which 
denied his claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired low back disorder as secondary to service-
connected disability of the left knee.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of ant post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a low back disorder as secondary to service-connected 
disability of the left knee is not well grounded, the 
doctrine of reasonable doubt is not for application in his 
case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder as secondary to service-connected disability of 
the left knee disability, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record discloses that while VA examiners have 
found no basis for a relationship, the veteran's private 
physician noted it was possible that the veteran's tear of a 
medial meniscus of the right knee had been caused by the 
veteran's shifting his weight from his left side to his right 
side during the recovery time for his left knee surgeries.  
The opinions of the VA examiners were expressed prior to the 
veteran's treatment for a right medial meniscus tear.  
Reexamination of the veteran with further opinion is 
indicated.

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5257.  The RO denied entitlement to an increased 
evaluation in September 1995 and thereafter, the veteran 
perfected a timely appeal.




The veteran underwent VA examinations in May 1995, June 1997, 
and February 1998.  During the February 1998 VA orthopedic 
examination the examiner noted that the veteran was six days 
status-post from his left knee anterior cruciate ligament 
reconstruction.  The examiner noted that he did not examine 
the left knee.  The examiner did not want to remove the 
veteran's immobilization for examination at such an early 
date.  A contemporaneous examination of the left knee is 
warranted.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is of the opinion that VA examination of the veteran's 
service-connected left knee disability is warranted.  

In light of the above, the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his knees since 
1995.  After obtaining any necessary 
authorization or medical releases, the RO 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured. Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.


2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist in order to determine the 
nature, extent of severity, and etiology 
of any right knee disorder(s) present, 
and the current severity of his service-
connected left knee disability.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner must be requested to express 
an opinion as to whether any right knee 
disorder(s) found on examination is or 
are causally related to the service-
connected disability of the left knee.  
If no direct causal relationship is found 
to exist, the examiner must be requested 
to express an opinion as to whether any 
right knee disorder(s) found on 
examination is or are aggravated by the 
service-connected disability of the left 
knee.  If such aggravation is determined 
to exist, the examiner must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of any right knee disorder(s) 
found on examination; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected disability of the left knee 
based on medical considerations; and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
a nonservice-connected disease or injury 
are proximately due to service-connected 
disability of the left knee.  

The examiner should also express an 
opinion addressing the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 as to the 
degree of functional impairment caused by 
the veteran's service-connected left knee 
disability, including the degree of 
limitation of function of the left lower 
extremity due to pain, supported by 
adequate pathology, evidence of weakened 
movement, etc..  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a chronic acquired 
disorder of the right knee as secondary 
to service-connected disability of the 
left knee, and an increased evaluation 
for disability of the left knee.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

